DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claim amendment filed on 03/11/2021 has been entered.  Pending claim 1-20 are allowed.  With respect to the previous rejection of claims 7, 10, and 12 under 35 USC 112(b), the amendment to claim 7 served to overcome the rejection.   With respect to the previous rejection of claims 1-5, 7-11, 13, 17, 19, and 20 under 35 USC 102(a)(1) as being anticipated by Li et al. (US 2004/0151356 A1), the following of applicant’s arguments filed with the amendment at pages 12 and 13 were convincing:


    PNG
    media_image1.png
    406
    966
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    153
    943
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    309
    937
    media_image3.png
    Greyscale

 
    PNG
    media_image4.png
    253
    956
    media_image4.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401.  The examiner can normally be reached on M-F, 9AM - 6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665